DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karna et al. (US Pub. 2002/0114297) in view of Lim et al. (US Pub. 2019/0357272).
Regarding claims 1, 11, 17 and 18, Karna teaches a method performed by a communication device, comprising: associating a time slot with a data packet comprising a head portion and a tail portion, wherein the tail portion comprises user data associated with the head portion (see preamble 100 and data 102 in Figure 1a); spreading the head portion into a first predetermined transmission format (“multiplies the preamble and the data part by the spreading codes supplied from the spreading code means 406” in [0026]); spreading the tail portion into a second predetermined transmission format (“multiplies the preamble and the data part by the spreading codes supplied from the spreading code means 406” in [0026]); and transmitting the spreaded head portion with the spreaded tail portion to a 
Regarding claim 2, Karna teaches encoding, modulating, and spreading the tail portion in parallel with the head portion (“the preamble 100 and the data part 102 can be transmitted in parallel so that they are substantially simultaneous” in [0022]).
Regarding claims 3 and 14, Karna teaches a spreading sequence associated with the head portion is longer than a spreading sequence associated with the tail portion (“the spreading factor of the preamble 100 is greater than the spreading factor of the data part 102” in [0024]).
Regarding claims 4 and 15, Karna teaches a coding and modulation scheme with the head portion is less susceptible to noise than a coding and modulation scheme associated with the tail portion (“A longer spreading code or a greater spreading factor is less susceptible to interference” in [0024]).
Regarding claim 5, Karna teaches processing the head portion and the tail portion by bit level processing and symbol level processing [0032], [0040].
Regarding claim 6, Karna teaches the symbol level processing comprises modulation and symbol spreading [0026].
Regarding claims 7 and 16, Lim teaches precoding the head portion and the tail portion by discrete Fourier transfer processing (“Fast-Fourier Transform (FFT)” in [0122]).

Regarding claim 9, Karna teaches the head portion and the tail portion are resource mapped separately (Figure 3b).
Regarding claims 10 and 12, Karna teaches the head portion comprises at least one of a spreading sequence identifier and an indicator characterizing the tail portion (“a symbol-level signature sequence 104 which determines the spreading code” in [0022]).
Regarding claim 13, Karna teaches receiving a group of packets mapped onto a set of continuous time and frequency resources, wherein the data packet is part of the group of packets (Figure 3a, Figure 3b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414